 Case 3:15-cv-00785-JBA Document 236 Filed 08/29/19 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


FTH, LLC,

              Plaintiff,

     -against-                                            15-CV-00785 (JBA)

FOUNDATION CAPITAL PARTNERS LLC,
F!KIA FOUNDATION MANAGING MEMBER
LLC; DEAN BARR; JOSEPH MEEHAN;
THOMAS WARD; AND JOSEPH
ELM LINGER,

              Defendants.


                STIPULATION OF DISMISSAL WITHOUT PREJUDICE
                     AS TO DEFENDANT JOSEPH ELMLINGER

        Pursuant to Fed.R.Civ.P. 41(a)(l), plaintiffFIH, LLC and defendant Joseph

Elmlinger through their undersigned attorneys, hereby stipulate and agree that the claims

against Defendant Joseph Elm linger in the above-captioned case, including all claims,

counterclaims, and defenses asserted, shall be, and hereby are, dismissed without prejudice

and without costs to any party as against the other.
            AU!)IJ51"
Dated: Sej:'teJH9er1.:1._, 20 l 9



                                                 By:
         avid Trachtenberg                               amuel J 1eberman
Trachtenberg, Rodes & Fri dberg LLP             Sadis & Goldberg LLP
545 Fifth Ave                                   551 Fifth Avenue, 21st Floor
New York, NY I 0017                             New York, NY 10176
(212) 972-2929                                  (212) 573-8164
dtrachtenberg@trflaw .com                       slieberman@sadis.com


SO ORDERED:



U. S.D.J.
                           {00378275 DOCX; 1}
         Case 3:15-cv-00785-JBA Document 236 Filed 08/29/19 Page 2 of 2




                                     CERTIFICATE OF SERVICE

I hereby certify that on August 29, 2019, the foregoing was filed electronically and served by

mail on anyone unable to accept electronic filing. Notice of this filing will be sent by e-mail to

all parties by operation of the Court’s electronic filing system. Parties may access this filing

through the Court’s CM/ECF system.




                                              /s/ Andrew M. Zeitlin                .




                                              Andrew M. Zeitlin




                                                 2
